DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment 
2.	Claims 1-14 have been canceled. Claims 15-33 have been newly added. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 23, 25, 27 and 29-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the machine learning system” in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation “wherein the training data is ground truth that is applied so that the trained model identifies the recommended playback setting based on the input content type” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation “the trained model further incorporates a device setting or a feature.” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation “wherein the output signal is provided to gradually adjust, over a period of time, a device setting based on the recommended playback setting” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recites the limitation “the machine learning module” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation “the recommended playback setting” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation “the machine learning module” and “the recommended playback setting” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 32 recites the limitation “the machine learning module” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 recites the limitation “the output signal is received by a device that provides at least one of a video output and an audio output.” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 15-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. Pub. No.: US 2015/0073574 A1 (Hereinafter “Barenner”)  in view of Samineni: Pub. No.: US 2018/0115592 A1 (Hereinafter “Samineni”).

 	Regarding Claim 15, Brenner discloses a computer-implemented method (Abstract), comprising: 
 	receiving a fingerprint from a client device corresponding to at least a portion of rendered content rendered by the client device (see paragraph [0028]: the content identification module 220 may generate and/or access query fingerprints for a frame or block of frames of the piece or stream of content 215, and perform a comparison of the query fingerprints to the reference fingerprints in order to identify the piece of content or stream of content 215. In addition, see paragraphs [0018] and [0061]);
 	determining a type of the rendered content based at least in part on the received fingerprint (see paragraphs [0046-[0047]: the content identification module 220 may identify the piece of content 215 using a variety of processes, including a comparison of a fingerprint for the content to a set of reference fingerprints associated with known content, such as reference fingerprints generated by the reference fingerprint generator 115. Of course, the content identification module 220 may identify the piece of content using other information, such as metadata (e.g., information identifying an associated title, artist, genre, and so on) associated with the piece of content, information associated with the content provider 110, and so on. ..In some example embodiments, the content identification module 220 may identify a certain category type or genre associated with the piece of content 215. For example, instead of identifying the piece of content as a specific piece of content (e.g., a specific song, YouTube.TM. videos/clips, TV programs, movies, podcast, and so on), the content identification module 220 may identify a genre or category applied to the piece of content 215 using the techniques described herein); 
evaluating one or more device settings that are associated with how the rendered content is provided (see paragraph [0052]: the content profile engine 150 may access a piece of content that is a movie to be streamed via a broadcast network or the intrenet to a playback device that is a TV set or set top box, identify the movie as being a specific movie as a specific movie, which is associated with a genre of "action", and as possessing a lot of fast action sequences, determine a profile that includes a set of image processing settings to be used when playing the movie via the TV set or other device (e.g. color palette settings, frame rate upscaling settings, contrast enhancement settings for low contrast scenes, etc.), and deliver the profile to the TV set or other device for adjusting the rendering and thus the content experience by the user. In addition, see paragraph [0066]); 
determining one or more adjustments to the one or more device settings on the client device based on the determined type, the one or more adjustments changing how the rendered content is provided (see paragraph [0058]: playback modification engine 135 modifies the playback of the stream of content based on the accessed profile information. For example, the adjustment module 250 may apply information within the profile 235 to modify or adjust the settings of an equalizer of the playback device 130, in order to adjust and/or tune the equalization during the playback of the stream of content 215. In addition to the equalization, the adjustment module 250 may adjust a variety of different playback settings, such as virtualization settings, spatialization settings, and so on.); and 
Brenner fails to explicitly disclose:
for the one or more adjustments exceeding a threshold difference compared to the one or more device settings, applying the one or more adjustments to the provided rendered content for incremental application, wherein the determined content type is transmitted to a neural network that:
 evaluates, the machine learning system configured to evaluate the one or more device settings for a respective content type of the rendered content; 
evaluates one or more content settings corresponding to rendering a particular content type; and 
determines one or more settings consistent across the particular content type.  
In analogous art, Samineni teaches:
for the one or more adjustments exceeding a threshold difference compared to the one or more device settings (see paragraph [0032]: Based on the media characteristics data and preferred settings, the settings estimation component may be able to compute differences between one or more of the stored characteristic values and the corresponding received characteristic values. For example, a currently-playing audio file may comprise a mean amplitude of 40 dB, a minimum frequency of 50 Hz and a maximum frequency of 350 Hz. The upcoming audio file may comprise a mean amplitude of 50 dB, a minimum frequency of 60 Hz and a maximum frequency of 480 Hz. The settings estimation component may evaluate a user profile to determine that the user possesses an aversion to significant variances in amplitude and is nearly apathetic to variances in frequency. Accordingly, the settings estimation component may only compute the estimated gain/loss of power (or corresponding setting change) to apply to the amplitude of the upcoming audio file settings to maintain a consistent volume between the currently-playing audio file and the upcoming audio file. In another example, a first portion of a streaming video file may comprise a minimum amplitude of 30 dB and a maximum amplitude of 50. A segment (e.g., 5 seconds) of the streaming video file may be buffered prior to rendering. The settings estimation component may determine that the buffered content comprises a minimum amplitude of 20 dB and a maximum amplitude of 90. Accordingly, the settings estimation component may compute the estimated gain/loss of power (or corresponding setting change) to apply to the minimum and maximum amplitudes of the buffered content settings to normalize the volume of the streaming video file.), applying the one or more adjustments to the provided rendered content for incremental application (see paragraph [0035]: modified media content may be used to train the settings estimation component. In aspects, the settings estimation component may have access to information, such as the modified media content, selections/rankings, group-based feedback, etc. Such information may be used to prioritize and/or train one or more estimators. For example, a user may rank the importance of a set of media playback settings for a media item (e.g., 1) amplitude, 2) brightness, 3) bass, etc.). The rankings may be provided to the settings estimation component. Based on the rankings, the settings estimation component may assign one or more estimators to the respective characteristics (e.g., an amplitude estimator, a brightness estimator, a bass estimator, etc.). Additionally or alternately, the settings estimation component may assign a weight to an estimator, such that the assigned weight approximates the importance of a corresponding characteristic), wherein the determined content type is transmitted to a neural network that (see paragraph [0015]: A characteristics generator, as used herein, may refer to an algorithm or model for determining and/or recording the characteristics and/or associated characteristics values of a media item. A model, as used herein, may refer to a statistical language model that may be used to determine a probability distribution over one or more word and/or character sequences and/or to predict a response value from one or more predictors. In examples, a model may be a rule-based model, a machine-learned regressor, a machine-learned classifier, a neural network, or the like. ):
 evaluates, the machine learning system configured to evaluate the one or more device settings for a respective content type of the rendered content (see paragraph [0016]: An estimator, as used herein, may refer to one or more systems, functions and/or models (e.g., a machine-learned model, neural network, decision tree model, etc.) that use media characteristics and/or playback settings to determine or estimate preferred media settings(s). Based on the comparison, the set of media data for a media item may be modified.); 
evaluates one or more content settings corresponding to rendering a particular content type (see paragraph [0020]: a user may access a user interface provided by a client device to alter a preferred audio playback volume or video playback brightness, or to rank the importance of media playback settings for particular media types.); and 
determines one or more settings consistent across the particular content type (see paragraph [0028]:The media playing component may then apply the modified settings when playing or executing the received content or similar media types).  
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the computer-implemented 

method of Brenner with the teaching as taught by Samineni in order to dynamically 

modify multimedia playback setting, thereby achieve a consistent playback experience.

 	Regarding Claim 16, Brenner in view of Samineni teach the computer-implemented method as discussed in the rejection of claim 15. Brenner further discloses changing the one or more device settings based on the one or more adjustments that modifies at least one of the visual or auditory rendering of the content (see paragraph [0023]).  

	Regarding Claim 17, Brenner in view of Samineni teach the computer-implemented method as discussed in the rejection of claim 15. Brenner further discloses
retrieving a stored type profile associated with the client device, the stored type profile including 4 DOCS 127337-0016US01/4421036.1Attorney Docket No. 127337-0016US01at least one client device setting for rendering content having a corresponding type of the rendered content (see paragraphs [0023], [0031]-[0035] and [0066]); and updating the at least one client device setting of the stored type profile with the one or more adjustments (see paragraphs [0023], [0041] and [0066]).  

	Regarding Claim 18, Brenner in view of Samineni teach the computer implemented method as discussed in the rejection of claim 15. Brenner further discloses
retrieving a stored type profile associated with a client device, the stored type profile including at least one client device setting for rendering content having a corresponding type (see paragraphs [0023], [0031]-[0035] and [0066]); and activating the stored type profile based on the determined type (see paragraphs  [0041] and [0066]).   

	Regarding Claim 19, Brenner in view of Samineni teach the computer implemented method as discussed in the rejection of claim 15. Brenner further discloses
activating a second client device associated with the first client device, the second client device rendering at least a portion of the content (see paragraph [0066]); and adjusting one or more second client device settings based on the determined type (see paragraph [0066]).  

	Regarding Claim 20, Brenner in view of Samineni teach the computer implemented method as discussed in the rejection of claim 15. Brenner further discloses
receiving a user profile associated with a particular content type, the user profile comprising device settings associated with the rendered content (see paragraphs [0023], [0031]-[0035] and [0066]); and modifying the one or more adjustments based on the device settings when the type is the particular content type (see paragraphs [0041]-[0042] and [0066]).  

	Regarding Claim 21, Brenner in view of Samineni teach the computer implemented method as discussed in the rejection of claim 15. Brenner further discloses
determining a configuration of a room including a client device; determining one or more adjustments based on the configuration (see paragraphs [0066]-[0068]); and applying the one or more adjustments to the device settings (see paragraphs [0066]-[0068]).  

Regarding Claim 24, Brenner in view of Samineni teach the computer implemented method as discussed in the rejection of claim 21. Samineni further discloses training the neural network to recognize the content type, and determine potential combinations of playback settings to associate with the recognized content type (see paragraphs [0015] and [0016]).  

8.	Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Samineni: Pub. No.: US 2018/0115592 A1 (Hereinafter “Samineni”) in view of DiBello et al. Pub. No.: US 2019/0149584 A1 (Hereinafter “DiBello”).

 	Regarding Claim 22, Samineni discloses a computer-implemented method (see Abstract), comprising : 
training a neural network to associate training data including received playback settings with content types, to generate a trained model (see paragraph [0016]: An estimator, as used herein, may refer to one or more systems, functions and/or models (e.g., a machine-learned model, neural network, decision tree model, etc.) that use media characteristics and/or playback settings to determine or estimate preferred media settings(s). Based on the comparison, the set of media data for a media item may be modified.); 
Samineni fails to disclose:
determining, by the trained model, a recommended playback setting based on an input content type; and 
updating the trained neural network based on received feedback.  
In analogous art, DiBello teaches:

determining, by the trained model, a recommended playback setting based on an input content type (see fig.1 and paragraph [0039]:The media guidance application may present a notification 106 on the display of the set-top box 102 on which the media content 104 is being accessed. The media guidance application may describe in the notification the status of the application, such as ongoing voice communications links, what media content is being accessed, etc. The media guidance application may describe in the notification actions by the application, such as increasing or decreasing the volume of the voice communications link, increasing or decreasing the volume of the device accessing the media content, etc. In addition, see paragraph [0134]:  control circuitry 404 may use  machine learning algorithms to determine a confidence level associated with the first content attribute. If this confidence level is above a threshold retrieved from storage 408, the media guidance application may determine that the volume should be changed based on interest.); and 
updating the trained neural network based on received feedback (see paragraph [0134]:  control circuitry 404 may use  machine learning algorithms to determine a confidence level associated with the first content attribute. If this confidence level is above a threshold retrieved from storage 408, the media guidance application may determine that the volume should be changed based on interest..  
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the computer-implemented 

method of Samineni with the teaching as taught by DiBello in order to provide user access to media asset and cause causes the audio of the media asset to be presented at a given volume level, thereby enables users to avoid noisy distractions from the game and have a smoother and more enjoyable viewing experience.
	Regarding Claim 26, Samineni discloses computer-implemented method (see abstract), comprising: 
receiving, at a server, at least one of an audio or visual data associated with content (see paragraph [0024]: interface 202 may receive a selection of media content to receive from one or more content providers. Based on the selection, interface 202 may cause one or more search queries to be generated and submitted to one or more search services or content providers, such as server devices 106A-C. ); 
determining, by a machine learning module, a content type associated with the received audio or visual data (see paragraph [0015]:The media items may be evaluated to determine a set of media data comprising at least one of media characteristics and values associated with the media characteristics. Examples of media characteristics may include metadata (e.g., title, artist, genre, rating, description, encoding parameters, duration, track number, etc.), frequency, amplitude, phase, variance, video frame size, video frame rate, aspect ratio, audio bit rate, audio sample rate, number of channels, channel mappings, character counts, language, font data, image width and height, samples per pixel, digital rights management (DRM) properties, etc. In examples, the evaluation may be performed by a characteristics generator component. A characteristics generator, as used herein, may refer to an algorithm or model for determining and/or recording the characteristics and/or associated characteristics values of a media item. A model, as used herein, may refer to a statistical language model that may be used to determine a probability distribution over one or more word and/or character sequences and/or to predict a response value from one or more predictors. In examples, a model may be a rule-based model, a machine-learned regressor, a machine-learned classifier, a neural network, or the like. In some examples, the set of media data may be precomputed before being transmitted to the client device.); 
Samineni fails to disclose:
determining, by the machine learning module, a recommended playback setting based on the determined content type ; 
comparing the recommended playback setting to a profile setting, and obtaining a difference between the recommended playback setting and the profile setting; and for the difference within a threshold, generating an output signal that includes the recommended playback setting.  
In analogous art, DiBello teaches:
determining, by the machine learning module, a recommended playback setting based on the determined content type (see fig.1 and paragraph [0039]:The media guidance application may present a notification 106 on the display of the set-top box 102 on which the media content 104 is being accessed. The media guidance application may describe in the notification the status of the application, such as ongoing voice communications links, what media content is being accessed, etc. The media guidance application may describe in the notification actions by the application, such as increasing or decreasing the volume of the voice communications link, increasing or decreasing the volume of the device accessing the media content, etc. In addition, see paragraph [0134]: control circuitry 404 may use  machine learning algorithms to determine a confidence level associated with the first content attribute. If this confidence level is above a threshold retrieved from storage 408, the media guidance application may determine that the volume should be changed based on interest.); 
comparing the recommended playback setting to a profile setting, and obtaining a difference between the recommended playback setting and the profile setting (see paragraph [0061]: the media asset may be a sporting event. In such cases, the first content attribute represents a scoring metric indicating the likelihood of an upcoming scoring event in the sporting event. As referred to herein, “scoring metric” means a numeric value within a set range that indicates the likelihood of an upcoming scoring event in a sporting event. The media guidance application may, in response to determining that the scoring metric is above a threshold, decrease the volume level of the audio received via the voice communications link. In response to determining that the scoring metric is below the threshold, the media guidance application may increase the volume level of the audio received via the voice communications link…..); and 
for the difference within a threshold, generating an output signal that includes the recommended playback setting (see paragraph [0061]:For example, if the user is viewing a football game, a scoring metric that indicates the likelihood of an upcoming touchdown within the next few minutes may be determined using speech recognition and machine learning algorithms that analyze the commentary of the sports announcers. The scoring metric threshold may be set by default to a numeric value within a range and adjusted manually by the user via an application user interface. The scoring metric threshold may be stored in a database that can be queried by the media guidance application. If the scoring metric is above the scoring metric threshold set by the system or the user, the media guidance application may decrease the volume of the voice communications link on the user's Google Home device to decrease the level of potential distraction from the football game that the voice link presents. If the metric is below the scoring metric threshold, the media guidance application may increase the volume of the voice communications link on the user's Google Home device.).  

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the computer-implemented 

method of Samineni with the teaching as taught by DiBello in order to provide user access to media asset and cause causes the audio of the media asset to be presented at a given volume level, thereby enables users to avoid noisy distractions from the game and have a smoother and more enjoyable viewing experience.
9.	Claim 23 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. Pub. No.: US 2015/0073574 A1 (Hereinafter “Barenner”)  in view of Samineni: Pub. No.: US 2018/0115592 A1 (Hereinafter “Samineni”), further in view of in view of DiBello et al. Pub. No.: US 2019/0149584 A1 (Hereinafter “DiBello”).

	Regarding Claim 23, Brenner in view of Samineni teach the computer implemented method as discussed in the rejection of claim 21. 
	Brenner in view of Samineni fail to teach:
the training data is ground truth that is applied so that the trained model identifies the recommended playback setting based on the input content type.  
In analogous art, DiBello teaches:
the training data is ground truth that is applied so that the trained model identifies the recommended playback setting based on the input content type  (see fig.1 and paragraph [0039]).

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the computer-implemented 

method of Brenner in view of Samineni with the teaching as taught by DiBello in order to provide user access to media asset and cause causes the audio of the media asset to be presented at a given volume level, thereby enables users to avoid noisy distractions from the game and have a smoother and more enjoyable viewing experience.
	Regarding Claim 25, Brenner in view of Samineni teach the computer implemented method as discussed in the rejection of claim 21. 
	Brenner in view of Samineni fail to teach:
the trained model further incorporates a device setting or a feature 
In analogous art, DiBello teaches:
the trained model further incorporates a device setting or a feature (see paragraph [0116]).

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the computer-implemented 

method of Brenner in view of Samineni with the teaching as taught by DiBello in order to provide user access to media asset and cause causes the audio of the media asset to be presented at a given volume level, thereby enables users to avoid noisy distractions from the game and have a smoother and more enjoyable viewing experience.
	Regarding Claim 27, Brenner in view of Samineni teach the computer implemented method as discussed in the rejection of claim 25. 
	Brenner in view of Samineni fail to teach:
the output signal is provided to gradually adjust, over a period of time, a device setting based on the recommended playback setting. 
In analogous art, DiBello teaches:
the output signal is provided to gradually adjust, over a period of time, a device setting based on the recommended playback setting (see paragraph [0131]).

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the computer-implemented 

method of Brenner in view of Samineni with the teaching as taught by DiBello in order to provide user access to media asset and cause causes the audio of the media asset to be presented at a given volume level, thereby enables users to avoid noisy distractions from the game and have a smoother and more enjoyable viewing experience.
	Regarding Claim 28, Brenner in view of Samineni and DiBello teach the computer implemented method as discussed in the rejection of claim 25. Brenner further teaches wherein the computer- implemented method is performed in a chipset or in a computer-readable medium as stored executable instructions (see paragraph [0072]).  

	Regarding Claim 29, Brenner in view of Samineni and DiBello teach the computer implemented method as discussed in the rejection of claim 25. DiBello further teaches wherein the machine learning module is applied to automatic content recognition, and the machine learning module further determines the content type based on object recognition (see paragraph [0116]).  

	Regarding Claim 30, Brenner in view of Samineni and DiBello teach the computer implemented method as discussed in the rejection of claim 25. DiBello further teaches wherein the machine learning module comprises a neural network, and the neural network is a regression model that provides, as the recommended playback setting, a value on a continuous range of values associated with a potential content type associated with the content, or a classification model that provides, as the playback setting, a discrete value associated with the content type (see paragraphs [0134-[0138]).  

Regarding Claim 31, Brenner in view of Samineni and DiBello teach the computer implemented method as discussed in the rejection of claim 25. DiBello further teaches wherein the machine learning module adjusts the recommended playback setting based on a relationship between the content type and the profile setting (see fig.1 and paragraph [0039]).

	Regarding Claim 32, Brenner in view of Samineni and DiBello teach the computer implemented method as discussed in the rejection of claim 25. DiBello further teaches wherein the machine learning module applies facial recognition or character recognition to extract identifying information and match rendered content against a library to identify the content type (see paragraph [0116]).  

	Regarding Claim 33, Brenner in view of Samineni and DiBello teach the computer implemented method as discussed in the rejection of claim 25. Brenner further teaches wherein the output signal is received by a device that provides at least one of a video output and an audio output  (see paragraph [0017]).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424